9. Outcome of the Copenhagen Summit on climate change (
- Before the vote:
on behalf of the S&D Group. - (DE) Mr President, ladies and gentlemen, following the disappointing conclusion to the climate conference in Copenhagen, Parliament is using this resolution to make it clear that there is no alternative to climate protection and that, as we move towards the next conference in Mexico, we must increase rather than decrease our efforts in this area.
I shall be brief. Amendment 6 from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament was intended to serve this purpose. However, as it has been worded confusingly, we are withdrawing it. Nevertheless, we do support Amendments 1 and 9 from the Group of the Alliance of Liberals and Democrats for Europe and the Group of the Greens/European Free Alliance, which call on the EU to do more en route to Mexico. Climate protection must not come to a standstill. I would ask for your support.
(FR) Mr President, ladies and gentlemen, with regard to Amendment 21, which I have tabled, I should first like to thank all my fellow Members for having supported me in tabling an amendment which lays down the principle of establishing a carbon tax at the borders of the EU.
I should also like to say once again that we must not use double-speak when talking to our fellow citizens: when we are campaigning, we cannot say that Europe is protecting them, that it will protect their companies and their jobs and then, once we have been elected, forget about that commitment. I should merely like to point out that this amendment has enabled me to stimulate debate, which is why I wish to withdraw it and thus allow debate to thrive in the Council.
The amendment is therefore withdrawn.
Before the vote on Amendment 10:
Mr President, Amendment 10 by the Greens is not in conflict with Amendment 1. Amendment 1 is about raising our ambition level to more than 20. Amendment 10 - our amendment - is about clarifying conditions to minus 40. This is additional to, not in conflict with, Amendment 1, so Amendment 10 should be voted.
The officials do not agree with your view, but I would like to ask the chair of the relevant committee for an opinion.
on behalf of the S&D Group. - (DE) I am on Mrs Hassi's side. This is a new idea and we should vote on it.